DETAILED ACTION
This action is responsive to the application No. 16/744,963 filed on January 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 12/21/2021 responding to the Office action mailed on 09/21/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 7, 15-20, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-26.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2018/0040812) in view of Buyandalai (US 2018/0159024).

Regarding Claim 1, Shimizu (see, e.g., Fig. 4A), teaches a magnetoresistive device, comprising:
a magnetically fixed region 11/13 (see, e.g., par. 0046);
a magnetically free region 12/14 positioned above or below the magnetically fixed region 11/13 (see, e.g., par. 0046);
an intermediate region 11i/12i positioned between the magnetically fixed region 11/13 and the magnetically free region 12/14, wherein the intermediate region 11i/12i includes a first dielectric material (see, e.g., pars. 0046, 0140);
encapsulation layers 41 formed on opposing side walls of the magnetically free region 12/14 (see, e.g., pars. 0109-0110), and
a conductor 21 in electrical contact with the magnetically free region 12/14, wherein the encapsulation layers 41 are substantially vertical relative to a plane of the conductor 21 and terminate at an interface between the conductor 21 and the magnetically free region 12/14 (see, e.g., par. 0105).

41 include the first dielectric material (i.e., MgO (magnesium oxide), CaO (calcium oxide), SrO (strontium oxide), TiO (titanium oxide), VO (vanadium oxide), NbO (niobium oxide), and Al2O3 (aluminum oxide)).
Buyandalai (see, e.g., Fig. 10D), in similar magnetoresistive devices to those of Shimizu, on the other hand, teaches intermediate regions 11i/12i including a first dielectric material (i.e., MgO, CaO, SrO, TiO, VO, NbO, and Al2O3, see, e.g., par. 0156); and encapsulation layers 41 including the first dielectric material (i.e., an oxide of aluminum, magnesium, see, e.g., par. 0120).  By using such materials, efficient heat dissipation by the first insulating portion 41 is obtained.
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Shimizu’s device, encapsulation layers including a dielectric material selected from Al2O3, MgO, as taught by Buyandalai, to obtain efficient heat dissipation by the first insulating portion.

Regarding Claim 2, Shimizu and Buyandalai teach all aspects of claim 1.  Shimizu (see, e.g., Fig. 4A), teaches that the magnetically free region 12/14 is positioned below the magnetically fixed region 11/13.

Regarding Claim 3, Shimizu and Buyandalai teach all aspects of claim 1.  Shimizu (see, e.g., Fig. 4A), teaches that the first dielectric material includes magnesium oxide (MgO) (see, e.g., par. 0140).  

Regarding Claim 4, Shimizu and Buyandalai teach all aspects of claim 1.  Shimizu/Buyandalai are silent with respect to the claim limitation that a width and a thickness of the magnetically free region are approximately the same.
However, this claim limitation is merely considered a change in the width and/or thickness of the magnetically free region in Shimizu’s/Buyandalai’s device.  The specific claimed width and thickness, absent any criticality, is only considered to be an obvious modification of the width and thickness of the magnetically free region in Shimizu’s/Buyandalai’s device, as the courts have held that changes in width, thickness, without any criticality, are within the level of skill in the art.  According to the courts, a particular width, thickness, is nothing more than one among numerous widths and thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since Applicant’s disclosure does not teach why having a width and a thickness of the magnetically free region approximately the same is critical to the invention (see next paragraph below), it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed width and thickness in Shimizu’s/Buyandalai’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed width and thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen width, thickness or upon another variable recited In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art)”.

Regarding Claim 5, Shimizu and Buyandalai teach all aspects of claim 1.  Shimizu (see, e.g., Fig. 4A), teaches that the magnetically free region 12/14 is made of material having a large exchange stiffness constant (see, e.g., pars. 0137-0139).

Regarding Claim 6, Shimizu and Buyandalai teach all aspects of claim 1.  Shimizu (see, e.g., Fig. 4A), teaches that the encapsulation layers 41 extend vertically beyond the 12/14 and cover at least a portion of side walls of the intermediate region 11i/12i.  

Regarding Claim 8, Shimizu and Buyandalai teach all aspects of claim 1.  Buyandalai (see, e.g., Fig. 10D), teaches that:
an easy axis of magnetization 12M/14M of the magnetically free region 12/14 is aligned with a longest dimension of the magnetically free region 12/14 (see, e.g., par. 0155, magnetization axis due to shape magnetic anisotropy in the plane, magneto-crystalline anisotropy in the plane, or induced magnetic anisotropy in the plane due to the stress or the like),
the magnetically free region 12/14 and the encapsulation layers 41 produce an interfacial magnetic anisotropy perpendicular to an interface between the magnetically free region 12/14 and the encapsulation layers 41 (see, e.g., Fig. 10D, where at the side wall of the long axis, the encapsulation layer 41 is in contact with the magnetically free region 12/14), and
the interfacial magnetic anisotropy and the easy axis of magnetization 12M/14M of the magnetically free region 12/14 are approximately in a same direction (see, e.g., pars. 0120, 0153, where a combination of materials CoFeB/MgO, Fe/MgO, Co/Al2O3 of the free region 12/14 and the encapsulation layers 41, yield an interface perpendicular magnetic anisotropy which is in approximately the same direction as the easy axis 12M/14M).
the magnetically free region and the encapsulation layers producing an interfacial magnetic anisotropy perpendicular to an interface between the magnetically free region and the encapsulation layers; the interfacial magnetic anisotropy and the easy axis of magnetization of the magnetically free region being approximately in a same direction”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (In re Best, 195 USPQ 430, 433 (CCPA 1977) and In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112).  Since Shimizu/Buyandalai show all the features of the claimed invention including the magnetically free region 12/14 and the encapsulation layers 41 comprising the same materials as the claimed invention and in the same geometrical relationship as the claimed invention, these layers would necessarily produce an interfacial magnetic anisotropy perpendicular to an interface between the magnetically free region 12/14 and the encapsulation layers 41, wherein the interfacial magnetic anisotropy and the easy axis of magnetization 12M/14M of the magnetically free region 12/14 are approximately in a same direction.

Regarding Claim 9, Shimizu (see, e.g., Fig. 4A), teaches a magnetoresistive memory, comprising:
a plurality of magnetoresistive devices SB1/SB2, wherein each magnetoresistive device SB1/SB2 includes a magnetically fixed region 11/13, a magnetically free region 12/14, an intermediate region 11i/12i positioned between the magnetically 11/13 and the magnetically free region 12/14, and encapsulation layers 41 formed on opposing side walls of the magnetically free region 12/14; and
a first conductor 21 extending adjacent each magnetoresistive device SB1/SB2 of the plurality of magnetoresistive devices SB1/SB2, 76Attorney Docket No. 080-0390-01000/ST18-19 wherein the first conductor 21 is in electrical contact with the magnetically free region 12/14 of each magnetoresistive device SB1/SB2, and wherein the encapsulation layers 41 are substantially vertical relative to a plane of the first conductor 21 and terminate at an interface between the first conductor 21 and the magnetically free region 12/14 of each magnetoresistive device SB1/SB2.  

Shimizu is silent with respect to the claim limitation that the intermediate region 11i/12i and each of the encapsulation layers 41 include magnesium oxide (MgO).
Buyandalai (see, e.g., Fig. 10D), in similar magnetoresistive devices to those of Shimizu, on the other hand, teaches that the intermediate region 11i/12i and each of the encapsulation layers 41 include magnesium oxide (MgO) (see, e.g., pars. 0120, 0156).  By using such materials, efficient heat dissipation by the first insulating portion 41 is obtained.
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Shimizu’s device, the intermediate region and each of the encapsulation layers including magnesium oxide (MgO), as taught by Buyandalai, to obtain efficient heat dissipation by the first insulating portion.

Regarding Claim 10, Shimizu and Buyandalai teach all aspects of claim 9.  Shimizu (see, e.g., Fig. 4A), teaches that the first conductor 21 is a spin-orbit-torque (SOT) write line (see, e.g., par. 0050).  

Regarding Claim 11, Shimizu and Buyandalai teach all aspects of claim 9.  Shimizu (see, e.g., Fig. 4A), teaches that a length of the magnetically free region 12/14 is smaller than a width of the first conductor 21 (see, e.g., length of 12/14 being smaller than width of 21 in the X direction).  

Regarding Claim 12, Shimizu and Buyandalai teach all aspects of claim 9.  Shimizu (see, e.g., Fig. 4A), teaches that a width of the conductor 21 is equal to or greater than a sum of a length of the magnetically free region 12/14 and a total thickness of the encapsulation layers 41 (see, e.g., width of conductor 21 being greater than sum of length of 12/14 and 41 in the X direction).  

Regarding Claim 13, Shimizu and Buyandalai teach all aspects of claim 9.  Shimizu (see, e.g., Fig. 4A), teaches that the encapsulation layers 41 extend vertically Z beyond the side walls of the magnetically free region 12/14 and cover at least a portion of side walls of the intermediate region 11i/12i and at least a portion of side walls of the magnetically fixed region 11/13 (see, e.g., Fig. 4A).  

Regarding Claim 14, Shimizu and Buyandalai teach all aspects of claim 9.  Shimizu (see, e.g., Fig. 4A), teaches that the magnetically free region 12/14 is made of material having a large exchange stiffness constant (see, e.g., pars. 0136-0137).  

Regarding Claim 21, Shimizu (see, e.g., Fig. 4A), teaches a magnetoresistive memory, comprising:
a plurality of magnetoresistive devices SB1/SB2, wherein each magnetoresistive device SB1/SB2 includes a magnetically fixed region 11/13, a magnetically free region 12/14, an intermediate region 11i/12i positioned between the magnetically fixed region 11/13 and the magnetically free region 12/14, and encapsulation layers 41 formed on opposing side walls of the magnetically free region 12/14, 
wherein:
the intermediate region 11i/12i and the magnetically free region 12/14 produce an interfacial magnetic anisotropy perpendicular to an interface between the intermediate region 11i/12i and the magnetically free region 12/14 (see, e.g., pars. 0136-0137, 0140), and
a first conductor 21 extending adjacent each magnetoresistive device SB1/SB2 of the plurality of magnetoresistive devices SB1/SB2,
wherein:
the first conductor 21 is in electrical contact with the magnetically free region 12/14 of each magnetoresistive device SB1/SB2,76Attorney Docket No. 080-0390-01000/ST18-19 and wherein the encapsulation layers 41 are substantially vertical relative to a plane of the conductor 21 and terminate 21 and the magnetically free region 12/14 of each magnetoresistive device SB1/SB2 (see, e.g., par. 0105). 

Shimizu is silent with respect to the claim limitation that the intermediate region 11i/12i and each of the encapsulation layers 41 include a same dielectric material.
Buyandalai (see, e.g., Fig. 10D), in similar magnetoresistive devices to those of Shimizu, on the other hand, teaches intermediate regions 11i/12i including a dielectric material (i.e., MgO, CaO, SrO, TiO, VO, NbO, and Al2O3, see, e.g., par. 0156); and encapsulation layers 41 including the same dielectric material (i.e., an oxide of aluminum, magnesium, see, e.g., par. 0120).  By using such materials, efficient heat dissipation by the first insulating portion 41 is obtained.
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Shimizu’s device, an intermediate region and each of the encapsulation layers including a same dielectric material, as taught by Buyandalai, to obtain efficient heat dissipation by the insulating portion.
In reference to the claim language pertaining to “the intermediate region and the magnetically free region producing an interfacial magnetic anisotropy perpendicular to an interface between the intermediate region and the magnetically free region”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (In re Best, 195 USPQ 430, 433 (CCPA 1977) and In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112).  Since Shimizu/Buyandalai show all the features of the claimed invention including the magnetically free region 12 comprising CoFeB and the 11i comprising MgO, the interfacial magnetic anisotropy perpendicular to an interface between the intermediate region 11i and the magnetically free region 12 is an inherent property of Shimizu’s/Buyandalai’s device.

Regarding Claim 22, Shimizu and Buyandalai teach all aspects of claim 21.  Buyandalai (see, e.g., Fig. 10D), teaches that an easy axis of magnetization of the magnetically free region 12/14 is aligned with a longest dimension of the magnetically free region 12/14 (see, e.g., Fig. 1A, par. 0155).  

Regarding Claim 23, Shimizu and Buyandalai teach all aspects of claim 21.  Buyandalai (see, e.g., Fig. 10D), teaches that the first conductor 21 and the magnetically free region 12/14 produce an interface magnetic anisotropy perpendicular to an interface between the first conductor 21 and the magnetically free region 12/14 (see, e.g., par. 0149, 0153, where a combination of materials of the free region and the first conductor produce the required magnetic anisotropy).
See also the comments stated above in claim 8 regarding inherent properties of materials, which are considered repeated here.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2018/0040812) in view of Buyandalai (US 2018/0159024) and further in view of Li (US 2013/0028010).

Regarding Claim 24, Shimizu (see, e.g., Fig. 4A), teaches a magnetoresistive memory, comprising:
SB1/SB2, wherein each magnetoresistive device SB1/SB2 includes a magnetically fixed region 11/13, a magnetically free region 12/14, an intermediate region 11i/12i positioned between the magnetically fixed region 11/13 and the magnetically free region 12/14, and encapsulation layers 41 formed on opposing side walls of the magnetically free region 12/14; and
a first conductor 21 extending adjacent each magnetoresistive device SB1/SB2 of the plurality of magnetoresistive devices SB1/SB2,76Attorney Docket No. 080-0390-01000/ST18-19
wherein:
the first conductor 21 is in electrical contact with the magnetically free region 12/14 of each magnetoresistive device SB1/SB2, wherein the encapsulation layers 41 are substantially vertical to a plane of the first conductor 21 and terminate at an interface between the first conductor 21 and the magnetically free region 12/14 of each magnetoresistive device SB1/SB2 (see, e.g., par. 0105). 
Further, Shimizu teaches that a current flows through the first conductor for write operations (see, e.g., pars. 0050-0053).
Shimizu is silent with respect to the claim limitations that the intermediate region and each of the encapsulation layers include a same dielectric material, and a constantly-regulated current flows through the first conductor for write operations.
Buyandalai (see, e.g., Fig. 10D), in similar magnetoresistive devices to those of Shimizu, on the other hand, teaches intermediate regions 11i/12i including a dielectric material (i.e., MgO, CaO, SrO, TiO, VO, NbO, and Al2O3, see, e.g., par. 0156); and encapsulation layers 41 including the same dielectric material (i.e., an oxide of aluminum, e.g., par. 0120).  By using such materials, efficient heat dissipation by the first insulating portion 41 is obtained.
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Shimizu’s device, an intermediate region and each of the encapsulation layers including a same dielectric material, as taught by Buyandalai, to obtain efficient heat dissipation by the insulating portion.
Li, in similar magnetic memory devices to those of Shimizu/Buyandalai, on the other hand, teaches using a constantly-regulated current for write operations, thus providing a fast-switching, low-resistance path for the forward and reverse write current to pass through the MTJ (see, e.g., par. 0053).
It would have been obvious to one of ordinary skill in the art at the time of filing to use in Shimizu’s/Buyandali’s device, a constantly-regulated current flowing through the first conductor for write operations, as taught by Li,  to provide a fast-switching, low-resistance path for the forward and reverse write current to pass through the MTJ.
However, the limitation in claim 24 that “a constantly-regulated current flows through the first conductor for write operations” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
a constantly-regulated current flows through the first conductor for write operations“, does not differentiate the claimed device from the prior art device. 

Regarding Claim 25, Shimizu, Buyandalai and Li teach all aspects of claim 24.  Buyandalai (see, e.g., Fig. 10D), teaches that the dielectric material is magnesium oxide (MgO) (see, e.g., pars. 0046, 0120, 0156).

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 21, and 24 filed on 12/21/2021 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814